Exhibit 10.13


LEASE AGREEMENT

 

between

 

BGNP Associates, LLC

 

and

 

Voice-Interop, Inc.




Dated:     12/01/2018

 

Suite 100

8000 Building

8000 North Federal Highway

Boca Raton, FL 33487


SUMMARY OF LEASE




THIS DOCUMENT IS MERELY A SUMMARY AND ANY PROVISIONS OF THE LEASE AND OTHER
AGREEMENTS BETWEEN LANDLORD AND TENANT SHALL PREVAIL OVER CONFLICTING PROVISIONS
CONTAINED HEREIN.

 

(A) LANDLORD’S MAILING ADDRESS: BGNP Associates, LLC

8000 N Federal Hwy, #200

Boca Raton, FL 33487

 

(B) TENANT’S NAME: Voice-Interop, Inc.

 

MAILING ADDRESS: 8000 North Federal Highway,      

Suite 100

Boca Raton, FL 33487

   

 

(C) DEMISED PREMISES:     8000 North Federal Highway,    

Suite 100     

Boca Raton, FL  33487

          

(D) TERM: 36 Months

 

(E) COMMENCEMENT DATE: December 1, 2018

 

OCCUPANCY DATE: December 1, 2014

 

EXPIRATION DATE:36 months from Commencement Date




-1-



(F) BASE RENT:

 

LEASE TERM         ANNUAL BASE RENT       MONTHLY INSTALLMENT

 

1 through 12 Months         $43,560.00                 $ 3,630.00 1st month free
as concession

12 through 24 Months        $43,302.40                 $ 3,775.00

24 through 36 Months        $47,114.49                 $ 3,926.20

 

(G )SECURITY/DAMAGE DEPOSIT:  $ 3,630.00 (currently held from previous lease)

 

(H) LAST MONTH RENT ON DEPOSIT $ 3,630.00 (currently held from previous lease)

 

(I) PERMITTED USE.:  General Office

 

Please make all checks payable to:

BGNP Associates, LLC

8000 N Federal Hwy #200

Boca Raton, Florida 33487

 

INSURANCE CERTIFICATES SHALL INCLUDE BGNP Associates, LLC AS AN ADDITIONAL
INSURED ON ALL INSURANCE POLICIES.




-2-

 



LEASE AGREEMENT




THIS LEASE AGREEMENT (herein after referred to as the “Lease” is made and
entered into as of the 1st, of December 2018 by and between BGNP Associates,
LLC, a Florida limited partnership (hereinafter referred to as “Landlord”) and
Voice-Interop Inc., a Florida Incorporation (herein referred to as “Tenant”).

 

W I T N E S S E T H:




THAT LANDLORD, in consideration of the rents and agreements hereafter promised
and agreed by Tenant to be paid and performed, does hereby lease to Tenant, and
Tenant does hereby lease from Landlord, the real property described herein,
subject to the following terms.

ARTICLE I

DESCRIPTION OF PROPERTY; TERM




Section 1.1     Description of Property.   Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord the following space (hereinafter called the
“Demised Premises” or “Premises”) as shown on Exhibit “A” attached hereto and
made a part of this Lease, in the building known as 8000 Building, located at
8000 North Federal Highway, Suite 100, Boca Raton, Florida 33487, (hereinafter
called the “Building”), together with the right to use in common with other
tenants of the Building, their invitees, customers and employees, the lobby
areas, stairways, elevators, hallways, lavatories and all other common
facilities contained in the Building and the general parking area throughout.
 All of the land and real property underlying the Building or adjacent thereto,
with all improvements thereto including the Building, and used in connection
with the operation of the Building shall be referred to herein as the
“Property”.




Section 1.2     Term.   Tenant shall have and hold the Premises for a term of
sixty (36) months (hereinafter referred to as the “Term” or “Lease Term”),
commencing on December 1, 2018  (the “Commencement Date”) and expiring November
30, 2021, sixty (36) months thereafter (the “Expiration Date”).  If the Term of
this Lease commences on any day of the month other than the first day, rent from
such date to the end of such month shall be prorated according to the number of
days in such month and paid on a per diem basis, in advance, on or before the
Commencement Date.  Tenant agrees that it will execute prior to occupancy, an
Estoppel Certificate in the form attached hereto as Exhibit “B”, as modified by
Tenant to make the statements contained herein accurate.   Tenant’s failure or
refusal to execute said Estoppel Certificate shall constitute a default
hereunder.  




-3-

 



ARTICLE II

BASE RENT

 

Section 2.1   Base Rent; Late Charge; Sales Tax.     Tenant agrees to pay
Landlord an aggregate base rent for the first year of the Lease Term in the
amount of $ 43,560.00 (the “Base Rent”), payable in twelve (12) equal monthly
installments ($3,630.00) for the first year, in the amount of $45,302.40 (the
“Base Rent”), payable in twelve (12) equal monthly installments ($3,775.20) for
the second year, in the amount of 47,114.49 (the “Base Rent”), payable in twelve
(12) equal monthly installments ($3,926.20) for the third year in advance of the
first day of each and every month during the entire Lease Term.  The first
month’s Base Rent, Additional Rent and sales tax security deposit thereon, shall
be paid simultaneously with the execution of this Lease. In addition, and
throughout the term of this lease, the Tenant shall be responsible for the
payment of Additional Rent as provided in Article III below (the Base Rent and
Additional Rent shall sometimes be collectively referred to as the “Rent”. In
the event any monthly Rent payment is not paid within ten (10) days after it is
due, after each such occurrence in any calendar year, Tenant agrees to pay a
late charge of ten (10%) percent of the amount of the payment due.  If any
payment made by Tenant should be returned by our bank due to non-sufficient
funds or stopped payment, Tenant agrees to pay a returned items fee of
thirty-five dollars ($50.00), in addition to the aforementioned late fee.


Tenant further agrees that the late charge imposed is fair and reasonable,
complies with all the laws, regulations and statutes, and constitutes an
agreement between Landlord and Tenant as to the estimated compensation for the
costs and administrative expenses incurred by Landlord due to the late payment
of Rent to Landlord by Tenant.  Tenant further agrees that the late charges
assessed pursuant to this Lease is not interest, and the late charge assessed
does not constitute a lender or borrower/creditor relationship between Landlord
and Tenant and may be treated by Landlord as Additional Rent owed by Tenant.
 Tenant shall pay to Landlord all sales or use taxes pertaining to the Rent
(currently 6.8%), which shall be remitted by Landlord to the Florida Department
of Revenue.

 

Section 2.2    Base Rental Adjustment.    Intentionally left blank.




Section 2.3    Payment Without Notice or Demand.     The Rent called for in this
Lease shall be paid to Landlord without notice or demand, and without
counterclaim, offset, deduction, abatement, suspension, deferment, diminution or
reduction.  Tenant hereby waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate or surrender this Lease or the Premises
or any part hereof, or to any abatement, suspensions, deferment, diminution or
reduction of the Rent on account of any such circumstances or occurrence.

 

Section 2.4    Place of Payment.      All payments of Rent shall be made and
paid by Tenant to BGNP Associates, LLC, 8000 N Federal Highway, Suite 200, Boca
Raton, Florida 33487 or at such other place as Landlord may, from time to time,
designate in writing to Tenant.  All Rent shall be payable in current legal
tender of the United States, as the same is then by law constituted.  Any
extension, indulgence, or waiver granted or permitted by Landlord in the time,
manner or mode of payment of Rent, upon any one (1) occasion, shall not be
construed as a continuing extension, indulgence or waiver, and shall not
preclude Landlord from demanding strict compliance herewith.

 

-4-



Section 2.5    Early Termination.     Intentionally left blank.




Section 2.6 Option to Renew.    Intentionally left blank.




Section 2.7 First Right of Offer.       Intentionally left blank.


ARTICLE III

ADDITIONAL RENT




Section 3.1    Additional Rent     Intentionally left blank.




ARTICLE IV

SECURITY/DAMAGE DEPOSIT

 

Section 4.1a    Security/Damage Deposit. The parties acknowledge that the
Landlord is holding the sum of $3,630.00 to be held by Landlord as a damage
deposit and/or as security for the performance by Tenant of all of the terms,
covenants and conditions hereof and the payment of Rent or any other sum due
Landlord hereunder. As options are exercised, this amount may increase to the
current rental rate. Landlord shall have the right to apply all or any part of
the security deposit against: (a) unreasonable wear and tear of the Premises;
(b) loss or damage to the Premises or other property of the Landlord caused by
the negligence of Tenant, Tenant’s employees, agents invitee or licensees; (c)
the cost of repairing the Premises, except for reasonable wear and tear, to the
same condition it was in at the time Tenant began occupancy thereof; and (d)
Rent payments which remain due and owing beyond any applicable grace period.
 Landlord shall not be limited in pursuing Landlord’s remedies against Tenant
for costs, losses or damages to the Premises or to any other property of
Landlord for any such costs, losses or damages which are in excess of the above
described security deposit amount.  Subject to (a) through (d) above, Landlord
shall return Tenant’s Security Deposit within twenty (20) days after Lease
Termination.  Such security deposit shall bear no interest and may be commingled
with other security deposits or funds of Landlord.  

 

-5-

 



Section 4.1b Last Month Deposit. The parties acknowledge that the Landlord is
holding the sum of $3,630.00, to be held by Landlord as a deposit for the last
month’s rent and/or as security for the performance by Tenant of all of the
terms, covenants and conditions hereof and the payment of Rent or any other sum
due Landlord hereunder. As options are exercised, this amount may increase to
the current rental rate. This last month deposit will be used for the last
month’s rent of the original lease, or any successive lease thereafter, so long
as all other terms within this lease are met. Last month deposit shall bear no
interest and may be commingled with other security deposits or funds of
Landlord.




ARTICLE V

USE OF PREMISES

 

Section 5.1 Use of Premises. Tenant shall have the responsibility to comply with
all applicable zoning codes and regulations. Tenant shall use the premises for
general office and will not use the premises for any other use without first
obtaining written consent of the landlord. Tenant will not use or permit the use
of the Premises or any part thereof for any unlawful purpose, or in violation of
any and all applicable ordinances, laws, rules or regulations of any
governmental body, or the Association, and will not do or permit any act which
would constitute a public or private nuisance or waste or which would be a
nuisance or annoyance or cause damage to Landlord or Landlord’s other tenants
which would invalidate any policies of insurance or increase the premiums
thereof, now or hereafter written on the Building and/or the Property.

 

ARTICLE VI

ALTERATIONS, ADDITIONS, IMPROVEMENTS OR RELOCATION

 

Section 6.1    Leasehold Improvements. The facilities, materials and work to be
furnished, installed and performed in the Premises by Landlord, at its expense,
are hereinafter referred to as “Landlord’s Work”.   Landlord shall utilize
Building standard materials.  In all other respects Tenant accepts the premises
in their “as is” condition.  Such other facilities, materials and work which may
be undertaken by or for the account and at the expense of Tenant to equip,
decorate and furnish the Premises for Tenant’s occupancy are hereinafter
referred to as “Tenant’s Work”.  Landlord’s approval of the plans, specification
and working drawings for Tenant’s work shall create no responsibility or
liability on the part of Landlord for their completeness, design sufficiency, or
compliance with all laws, rules and regulations of governmental agencies or
authorities.  Recognizing that the building is large and the needs of the
tenants as to space may vary from time to time, and in order for the Landlord to
accommodate Tenant and prospective tenants, Landlord expressly reserves the
right, prior to and during the Term, at the Landlord’s sole expense, to move
Tenant from the Premises and relocate Tenant in other space of the Landlord’s
choosing of approximately the same dimensions and size within the Building.
 During a relocation period, Landlord will use reasonable efforts not to unduly
interfere with the Tenant’s business activities and to substantially complete
the relocation within a reasonable time under all then-existing circumstances.
 Landlord’s obligation for the expenses of relocation will be the actual cost of
relocating Tenant and Tenant agrees that Landlord’s exercise of its election to
relocate Tenant will not release Tenant in whole or in part from its obligations
hereunder for the full Term.  No rights granted in this Lease to Tenant,
including the right of quiet enjoyment will be deemed breached or interfered
with by reason of Landlord’s exercise of relocation right reserved herein.

 

Section 6.2     Completion by Landlord. The Premises shall be deemed ready for
occupancy on the date Landlord’s Work is substantially.  The same shall be
deemed substantially completed notwithstanding the fact that minor or
insubstantial details of construction, mechanical adjustment or decoration
remain to be performed, the non-completion of which does not materially
interfere with Tenant’s use of the Premises.  Landlord shall give Tenant at
least ten (10) days notice of the date on which Landlord estimates Landlord’s
Work will be substantially completed, and Tenant shall occupy the Premises
promptly thereafter.

 

-6-

 



Section 6.3 Delay by Tenant.   If substantial completion of Landlord’s Work is
delayed due to: (a) any act or omission of Tenant or any of its employees,
agents or contractors (including, but limited to, (i) any delays due to changes
in or additions to Landlord’s Work, or (ii) any delays by Tenant in the
submission of plans, drawings, specifications, or other information or in
approving any working drawings or estimates, or in giving any authorization or
approvals);  or (b) any additional time needed for the completion of Landlord’s
Work by the inclusion in Landlord’s Work of any special or unusual work, then
the Premises shall be deemed ready for occupancy on the date it would have been
ready, but for such delay, and Rent shall commence as of such earlier date.  Any
changes to floor plans after execution of the Lease shall be subject to
Landlord’s approval, and furthermore, Tenant shall pay for any extra costs that
may be incurred by Landlord which are caused by changes so requested by Tenant.



 

Section 6.4     Acceptance of Premises. Tenant acknowledges that Landlord has
not made any representations or warranties with respect to the condition of the
Premises.  The taking of possession of the Premises by Tenant shall be
conclusive evidence that the Premises were in good and satisfactory condition at
the time such possession was taken, except for the minor insubstantial details
of which Tenant gives Landlord notice within 30 days after the Commencement
Date.  If Landlord shall give Tenant permission to enter into possession of the
Premises prior to the Commencement Date, such possession or occupancy shall be
deemed to be upon all terms, covenants, conditions, and provisions of this
Lease, including the execution of an Estoppel certificate.

 

ARTICLE VII

LANDLORD AND TENANT OBLIGATIONS

 

Section 7.1     Tenant’s Repair and Maintenance. Tenant shall be responsible for
all repairs, the need for which arises out of: (a) the performance or existence
of Tenant’s Work or alteration; (b) the installation, use or operation of
Tenant’s Property (defined below) in the Premises; (c) the moving of Tenant’s
Property in and out of the Building; or (d) the act, omission, misuse or neglect
of Tenant or any of its subtenants, employees, agents, contractors or invitees,
Tenant shall also be responsible for the replacement of all scratched, damaged
or broken doors and glass in and about the Premises, the maintenance and
replacement of wall and floor coverings in the Premises, and for the repair and
maintenance of all sanitary and electrical fixtures therein.  All such repairs
shall be performed at such times and in such a manner as shall cause the least
interference with Tenant’s use of the Premises, the operation of the central
systems of the Building and the use of the Building by other tenants.

 

Section 7.2     Landlord’s Obligations. Landlord shall be obligated to keep and
maintain the common areas of the Building, and the systems and facilities
serving the Premises, in good working order and shall make all repairs as and
when needed in or about the common areas and the Premises, except for those
repairs for which Tenant is responsible pursuant to any of the provisions of
this Lease.  Landlord shall be responsible for air conditioning, plumbing and
electrical services in the Premises, as well as roof leaks, exterior maintenance
and repair. Landlord shall not be liable for any damage to Tenant’s Property
caused by (a) water from bursting or leaking pipes, or waste water about the
Property; (b) from an intentional or negligent act of any other tenant or
occupant of the Building or the Property; (c) fire, hurricane or other acts of
God; (d) riots or vandals; or (e) from any other cause not attributable to the
negligent or wrongful act of Landlord, its agents or employees.  Landlord shall
not be required to furnish any services or facilities to, or to make any repairs
to or replacements or alterations of, the Premises where necessitated due to the
negligence of Tenant, its agents and employees, or other tenants, their agents
or employees.

 

Section 7.3     Floor Loads; Noise and Vibration.Tenant shall not place a load
upon any floor of the Premises which exceeds the load per square foot, which
such floor was designed to carry, or which is allowed by law.  Business machines
and mechanical equipment belonging to Tenant which cause noise, electrical
interference or vibration that may be transmitted to the structure of the
Building or to the Premises to such a degree as to be objectionable to Landlord
or other tenants in the Building, shall, at Tenant’s expense, be placed and
maintained by Tenant in settings of cork, rubber, or spring-type vibration
eliminators sufficient to eliminate such noise, electrical interference or
vibration.

 

 

-7-



Section 7.4     Electricity.

 

(a)   Landlord agrees to furnish to the Premises weekdays, exclusive of legal
holidays, from 8:00 a.m. to 6:00 p.m., and Saturdays, from 8:00 a.m. to 12:00
p.m., heat and air conditioning required in Landlord’s judgment for the
comfortable use and occupation of the Premises and elevator service;  water for
lavatory and drinking at those points of supply provided for general use of
tenants during the times and in the manner that such services are, in Landlord’s
judgment customarily furnished in comparable office buildings in the immediate
market area.  Landlord shall be under no obligation to provide additional or
after-hours heating or air conditioning, but if Landlord elects to provide such
services at Tenant’s request, Tenant shall pay Landlord a charge of $22.00 per
hour for such services to be billed monthly to Tenant.  Landlord in its
discretion has the right to reasonably adjust the above referenced charge.
 Tenant agrees to keep closed all window coverings, if any, when necessary
because of the sun’s position, and Tenant also agrees at all times to cooperate
fully with Landlord and to abide by all the regulations and requirements which
Landlord may prescribe for the proper functioning and protection of said
heating, ventilating, and air conditioning system and to comply with all laws,
ordinances and regulations respecting the conservation of energy.  In the event
Tenant utilizes heat-generating machines, heat-generating equipment or excess
lighting in the Premises and same affects the ability of the air conditioning
system to effectively cool the premises as intended, Landlord reserves the right
to install supplementary air conditioning units for the Premises, and the cost
thereof, including the cost of electricity and/or water therefore and the cost
of all repairs, maintenance and replacements thereto shall be paid by Tenant to
Landlord upon demand.

 

(b)   Tenant’s use of electrical energy in the Premises shall not, at any time,
exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the Premises.  In order to ensure that such capacity is not
exceeded and to avert possible adverse effects upon the Building’s electric
service, Tenant shall not, without Landlord’s prior written consent in each
instance, connect major equipment to the Building, electric distribution system,
telephone system or make any alteration or addition to the electric system of
the Premises existing on the Commencement Date.  Tenant’s electrical usage under
this Lease contemplates only the use of normal and customary office equipment.
 In the event Tenant installs any office equipment which uses substantial
additional amounts of electricity, then Tenant agrees that Landlord’s consent is
required before the installation of such additional office equipment

 

Section 7.5     Energy Conservation.  Tenant shall undertake to use its best
efforts to ensure that it will utilize energy-efficient equipment in the
Premises.

 

Section 7.6     Janitorial Services.

Landlord shall cause the Premises, including the exterior and interior of the
windows thereof to be cleaned in a manner standard to the Building.  Tenant
shall pay to Landlord on demand, the cost incurred by Landlord for: (a) extra
cleaning work in the Premises required because of (i) misuse or neglect on the
part of Tenant or subtenants or its employees or visitors; (ii) the use of
portions of the Premises for purposes requiring greater or more difficult
cleaning work than normal office areas; (iii) interior glass partitions or
unusual quantity of interior glass surfaces, and (iv) non-building standard
materials or finishes installed by Tenant or at its request; (b) removal from
the Premises and the Building of any refuse and rubbish of Tenant in excess of
that ordinarily accumulated in business office occupancy or at times other than
Landlord’s standard cleaning times; and (c) the use of the Premises by Tenant
other than during business hours on business days.

 

-8-



 

ARTICLE VIII

LANDLORD’S AND TENANT’S PROPERTY

 

Section 8.1     Landlord’s Property.     All fixtures, equipment, improvements
and appurtenances attached to or built into the Premises at the commencement of
or during the Term of this Lease, whether or not by or at the expense of Tenant,
shall be and remain a part of the Premises, and shall be deemed the property of
Landlord (“Landlord’s Property”) and shall not be removed by Tenant except as
otherwise specifically set forth herein.  Further, any carpeting or other
personal property in the Premises on the Commencement Date, shall not be removed
by Tenant.

 

Section 8.2      Tenant’s Property.

All moveable partitions, business and trade fixtures, machinery and equipment,
communications equipment and office equipment, whether or not attached to or
built into the Premises, which are installed in the Premises by or for the
account of Tenant without expense to Landlord and which can be removed without
structural damage to the Building, and all furniture, furnishings and other
articles of moveable personal property owned by Tenant and located in the
Premises (hereinafter collectively referred to as “Tenant’s Property”) shall be
and shall remain the property of Tenant and may be removed by Tenant at any time
during the Term of this Lease, provided Tenant is not in default hereunder.  In
the event Tenant’s Property is so removed, Tenant shall repair or pay the cost
of repairing any damage to the Premises or to the Building resulting from the
installation and/or removal thereof and repair the Premises to the same physical
condition and layout as they existed at the time Tenant was given possession of
the Premises.  Any equipment or other property for which Landlord shall have
granted any allowance or credit to Tenant shall not be deemed to have been
installed by or for the account of Tenant without expense to Landlord, shall not
be considered Tenant’s property and shall be deemed the property of Landlord.

 

Section 8.3     Removal of Tenant’s Property.

At or before the expiration date of this Lease, or within five (5) days after
any earlier termination hereof, Tenant, at its expense, shall remove from the
Premises all of Tenant’s Property (except such items thereof as Landlord shall
have expressly permitted to remain, which property shall become the property of
Landlord), and Tenant shall repair any damage to the Premises or the Building
resulting from any installation and/or removal of Tenant’s Property, and shall
repair the Premises to the same physical condition and layout as they existed at
the time tenant was given possession of the Premises, reasonable wear and tear
excepted.  Any other items of Tenant’s Property which shall remain in the
Premises after the expiration date of this Lease, or after a period of five (5)
days following an earlier termination date, may, at the option of Landlord, be
deemed to have been abandoned, and in such case, such items may be retained by
Landlord.  Landlord may request Tenant to remove and pay to Landlord the cost of
repairing any damage to the Premises or the Building resulting from any
installation and/or removal of Tenant’s Property and the cost of repair the
Premises to the same physical condition and layout as they existed at the time
Tenant was given possession of the Premises, reasonable wear and tear excepted.

 

Section 8.4     Landlord’s Lien and Security Interest. As security for the
performance of Tenant’s obligations under this Lease, Tenant hereby grants to
Landlord a security interest in and Landlord’s lien upon all of Tenant’s
Property located in the Premises.  Tenant hereby irrevocably appoints Landlord
as Tenant’s attorney-in-fact and empowers Landlord to execute on Tenant’s behalf
a UCC-1 Financing Statement, renewals and terminations thereof, for the purpose
of perfecting Landlord’s security interest.

 

 

-9-



 

ARTICLE IX

INSURANCE

Section 9.1     Tenant’s Insurance.

 

1.   Tenant shall, during the term of this Lease, maintain insurance against
public liability, including that from personal injury or property damage in or
about the Premises resulting from the occupation, use or operation of the
Premises, insuring both Tenant and Landlord as an additional insured, in amount
of not less than One Million ($1,000,000) Dollars Combined Single Limit for both
bodily injury and property damage.

 

2.   Tenant shall maintain insurance upon all property in the Premises owned by
Tenant, or for which Tenant is legally liable, and shall provide Landlord with
evidence of same.  The insurances specified herein shall provide protection
against perils included within the standard Florida form of fire and extended
coverage insurance policy, together with insurance against vandalism and
malicious mischief.

 

3.   All policies of insurance provided for in Section 9.1 shall be issued in a
form acceptable to Landlord by insurance companies with general policyholder’s
rating of “A” as rated in the most current available “Best’s Insurance Reports”
and qualified to do business in Florida.  Each and every such policy:

 

(a)  shall be issued in the name of Tenant and shall include Landlord and any
other parties in interest designated in writing by notice from landlord to
Tenant as additional insured;

 

(b)   shall be for the mutual and joint benefit and protection of Landlord and
Tenant and any such other parties in interest as additional insured’s;

 

(c)   shall (or a certificate thereof shall) be delivered to Landlord and any
such other parties in interest within ten (10) days before delivery of
possession of the Premises to Tenant and thereafter, within thirty (30) days
prior to the expiration of each policy, and as often as any such policy shall
expire or terminate, renewal or additional policies shall be procured and
maintained in like manner and to like extent;

 

(d)  shall contain a provision that the insurer will give to Landlord and such
other parties in interest at least thirty (30) days notice in writing in advance
of any cancellation, termination or lapse, or the effective date of any
reduction in the amount of insurance;

 

(e)  shall be written as a primary policy which does not contribute and is not
in excess of coverage which Landlord may carry; and

 

(f) shall contain a provision that Landlord and any such other parties in
interest, although named as an insured, shall nevertheless be entitled to
recover under said policies for any loss occasioned to it, its servants, agents
and employees by reason of negligence of Tenant.

 

4.   Any insurance provided for in Section 9.1 may be maintained by means of a
policy or policies of blanket insurance, provided however, that: (i) Landlord
and any other parties in interest from time to time designated by Landlord to
Tenant shall be named as an additional insured there under as their interests
may appear; (ii) the coverage afforded Landlord and any such other parties in
interest will not be reduced or diminished by reason of the use of such blanket
policy of insurance; and (iii) the requirements set forth in this Article are
otherwise satisfied.

 

5.  These insurance requirements are subject to modification in the event any
Superior Mortgagee (hereafter defined) of Landlord requires different insurance.
 In such event, the reasonable requirements of such Superior Mortgagee shall
control.

 

-10-



 

Section 9.2      Destruction of the Premises or Building. If during the Term
hereof, the Premises and/or the Building are damaged by reason of fire or other
casualty, Tenant shall give immediate notice thereof to Landlord.  Subject to
the prior rights of any Superior Mortgagee, Landlord shall restore the Premises
and/or the Building to substantially the same condition they were in immediately
before said destruction.  If the restoration can be accomplished within 120
working days after the date Landlord receives notice of the destruction, such
destruction shall not serve to terminate this Lease.  If the restoration cannot
be performed within the time stated in this section, then within ninety (90)
days after the parties determine that the restoration cannot be completed within
said time, either party may terminate this Lease upon thirty (30) days notice to
the other party.  If Tenant fails to terminate this Lease and restoration is
permitted under existing laws, Landlord, at its election, may restore the
Premises and/or the Building within a reasonable period of time, and this Lease
shall continue in full force and effect.  Landlord shall use diligent effort in
restoring the Premises and/or Building.  Rent shall be abated during the period
in which the Premises (or portion thereof on a prorated basis) are rendered
untenable as a result of such damage, unless said damage was caused by the
intentional wrongful act of Tenant or its employees, agents or invitees.  Should
Landlord elect to terminate this Lease, the entire amount of Landlord’s
insurance proceeds shall be and remain the outright property of Landlord,
subject to the prior rights of any mortgagee and except any proceeds received
for Tenant’s Property that are covered under Tenant’s insurance.

 

Section 9.3 Landlord’s Insurance.  Landlord represents and warrants that
Landlord shall provide and maintain insurance against the property, including
personal injury and property damage for the building, including hazard and
windstorm.




ARTICLE X

ALTERATIONS AND MECHANIC’S LIENS




Section 10.1     Alterations by Tenant. No alterations shall be made by Tenant
unless the following conditions are met:

 

(a)   Tenant shall have received the prior written consent of Landlord, which
consent shall not be unreasonably withheld.

 

(b) All such alterations or improvements shall be performed by Landlord at
Tenant’s expense, or by a contractor approved by Landlord.  Landlord’s approval
of the plans, specifications and working drawings for Tenant’s Work shall create
no responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities.  Any work by Landlord shall be performed
at a fee competitive with local contractors.

 

(c)  Tenant shall have procured all permits, licenses and other authorizations
required for the lawful and proper undertaking thereof;

 

 

(d) all alterations when completed shall be of such a nature as not to (i)
reduce or otherwise adversely affect the value of the Premises; (ii) diminish
the general utility or change the general character thereof; (iii) result in an
increase of the Operating Expenses, or (iv) adversely affect the mechanical,
electrical, plumbing, security or other such systems of the Building or the
Premises;

 

(e) all alterations made by Tenant shall remain on and be surrendered with the
Premises on expiration or earlier termination of this Lease, except that
Landlord can elect, within thirty (30) days before expiration or earlier
termination of the Lease, to require Tenant to remove any and all alterations
Tenant had made to the Premises;

 

-11-



 

Section 10.2      Construction Liens.  Tenant agrees that it will make full and
prompt payment of all sums necessary to pay for the cost of repairs,
alterations, improvements, changes or other work done by Tenant to the Premises
and further agrees to indemnify and hold harmless Landlord from  and against any
and all such costs and liabilities incurred by Tenant, and against any and all
construction liens arising out of or from such work or the cost thereof which
may be asserted, claimed or charged against the Premises or the Building or site
on which it is located.  Notwithstanding anything to the contrary in this Lease,
the interest of Landlord in the Premises shall not be subject to liens for
improvements made by or for the Tenant, whether or not the same shall be made or
done in accordance with any agreement between Landlord and Tenant, and it is
specifically understood and agreed that in no event shall Landlord or the
interest of Landlord in the Premises be liable for or subjected to any
construction liens for improvements or work made by or for Tenant; and this
Lease specifically prohibits the subjecting of Landlord’s interest in the
Premises to any construction liens for improvements made by Tenant or for which
Tenant is responsible for payment under the terms of this Lease.  All persons
dealing with Tenant are hereby placed upon notice of this provision.  In the
event any notice or claim of lien shall be asserted of record against the
interest of Landlord in the Premises or Building or the site on which it is
located on account of or growing out of any improvement or work done by or for
Tenant, or any person claiming by, through or under Tenant, for improvements or
work the cost of which is the responsibility of Tenant, Tenant agrees to have
such notice of claim of lien canceled and discharged of record as a claim
against the interest of Landlord in the Premises, the Building or the Property
(either by payment or bond as permitted by law) within ten (10) days after
notice to Tenant by Landlord, and in the event Tenant shall fail to do so,
Tenant shall be considered in default under this Lease.

 

ARTICLE XI

ASSIGNMENT AND SUBLETTING

Section 11.1     Tenant’s Transfer.

 

(a)   Tenant shall not voluntarily assign or encumber its interest in this Lease
or in the Premises, or sublease all or any part of the Premises, or allow any
other person or entity (except Tenant’s authorized representatives) to occupy or
use all or any part of the Premises, without first obtaining Landlord’s written
consent, which consent shall not be unreasonably withheld.  Any assignment,
encumbrance or sublease without the Landlord’s written consent shall be void
able and at Landlord’s election, shall constitute a default hereunder.  No
consent to any assignment, encumbrance, or sublease shall constitute a further
waiver of the provisions of this Section.

 

(b)   If Tenant is a partnership, a withdrawal or change, voluntary,
involuntary, or by operation of law, of any partner/or partners owing 50% or
more of the partnership, or the dissolution of the partnership, shall be deemed
a voluntary assignment.

 

(c)   If Tenant is a corporation, any dissolution, merger, consolidation or
other reorganization of Tenant, or the sale or transfer of a controlling
percentage of the capital stock of Tenant, or the sale of 51% of the total
combined voting power of all classes of Tenant’s capital stock issued,
outstanding, and entitled to vote for the election of directors, shall be deemed
a voluntary assignment.

 

(d)   Landlord may consent to the sublease of all or any part of the Premises
provided Tenant and the sub lessee enter into a sublease incorporating the same
terms and conditions as contained herein (exclusive of rent), and Landlord shall
be entitled to receive the total amount of any increased Rent, including sales
tax, paid by a sub lessee or assignee.

 

(e)   Any assignment agreed to by Landlord shall be evidenced by a validly
executed Assignment and Assumption of Lease Agreement.  Any attempted transfer,
assignment, subletting, mortgaging or encumbering of this Lease in violation of
this Section shall be void and confer no rights upon any third person.  Such
attempt shall constitute a material breach of this Lease and entitle Landlord to
the remedies provided for default.


(f)   If, without such prior written consent, this Lease is transferred or
assigned by Tenant, or if the Premises, or any part thereof, are sublet or
occupied by anybody other than the Tenant, whether as a result of any act or
omission by Tenant, or by operation of law or otherwise, Landlord may, in
addition to and not in diminution of, or substitution for, any other rights and
remedies under this Lease, or pursuant to law to which Landlord may be entitled
as a result thereof, collect Rent directly from the transferee, assignee,
subtenant or occupant and apply the net amount collected to the Rent herein
reserved.

 

-12-



 

Section 11.2     Tenant’s Liability.    Notwithstanding any assignment or
sublease, and notwithstanding the acceptance of Rent by Landlord from any such
assignee or sub lessee, Tenant shall continue to remain liable for the payment
of Rent hereunder and for the performance of all agreements, conditions,
covenants and terms herein contained,

 

Section 11.3 Landlord’s Right of Cancellation.     Notwithstanding anything
contained herein to the contrary, should Tenant desire to assign the Lease or
sublease the Premises, Landlord shall have the right, but not the obligation, to
cancel or terminate the Lease and deal with Tenant’s prospective assignee or
sublessee directly and without any obligation to Tenant.  In this event,
Tenant’s obligations to Landlord under this Lease shall terminate.

 

Section 11.4     Landlord’s Transfer.      Landlord shall have the right to
sell, mortgage, or otherwise encumber or dispose of Landlord’s interest in the
Premises, the Building, the Property and this Lease.

 

Section 11.5 Minimum Rental Requirement. Notwithstanding anything to the
contrary contained in this ARTICLE XI or in this Lease, Tenant may assign this
Lease or sublet the Premises provided said rental rate is not less than that
rental amount that is being paid for other space within the Building.
 Otherwise, Tenant shall not, under any circumstances, assign this Lease or
sublet the Premises or any part thereof until at lease ninety (90%) percent of
the rentable space in the Building has been leased by Landlord.

 

ARTICLE XII

OBLIGATIONS

 

Section 12.1     Obligations of Tenant.      Tenant shall, during the Term of
this Lease, at its sole cost and expense, comply with all valid laws,
ordinances, regulations, orders and requirements of any governmental authority
which may now or hereafter be applicable to the Premises or to its use, whether
or not the same shall interfere with the use or occupancy of the Premises,
arising from (a) Tenant’s use of the Premises; (b) the manner or conduct of
Tenant’s business or operation of its installations, equipment or other property
therein; (c) any cause or condition created by or at the instance of Tenant; or
(d) breach of any of Tenant’s obligations hereunder, whether or not such
compliance requires work which is structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen; and Tenant shall pay all of the costs,
expenses, fines, penalties and damages which may be imposed upon Landlord by
reason or arising out of Tenant’s failure to fully and promptly comply with and
observe the provisions of this Section.  Tenant shall give prompt notice to
Landlord of any notice it received of the violation of any law or requirement of
any public authority with respect to the Premises or the use or occupation
thereof.

 

Section 12.2     Rules and Regulations.      Tenant shall also comply with all
rules and regulations now existing (See Exhibit “C”), or as may be subsequently
applied by Landlord to all tenants of the Building.  Landlord agrees to
consistently apply the rules and regulations to all Tenants within the Building.

 

ARTICLE XIII

RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS

 

Section 13.1     Payment or Performance.     Landlord shall have the right, upon
ten (10) days prior written notice to Tenant (or without notice in case of
emergency or in order to avoid any fine, penalty, or cost which may otherwise be
imposed or incurred), following the expiration of any applicable cure period, to
make any payment or perform any act required of Tenant under any provision in
this Lease, and in exercising such right, to incur necessary and incidental
costs and expenses, including reasonable attorney’s fees.  Nothing herein shall
imply any obligation on the part of Landlord to make any payment or perform any
act required of Tenant, and the exercise of the right to do so shall not
constitute a release of any obligation.

 

Section 13.2     Reimbursement. All payments made and all reasonable costs and
expenses incurred in connection with Landlord’s exercise of the right set forth
in Section 13.1, shall be reimbursed by Tenant within ten (10) days after
receipt of a bill setting forth the amounts so expended, together with interest
at the annual rate of 18% from the respective dates of the making of such
payments or the incurring of such costs and expenses.  Any such payments, costs
and expenses made or incurred by Landlord may be treated as Additional Rent owed
by Tenant.

 

-13-



 

ARTICLE XIV

NON-LIABILITY AND INDEMNIFICATION

 

Section 14.1     Non-Liability of Landlord. Neither Landlord, nor any
beneficiary, joint venture partner, agent, servant, or employee of Landlord, nor
any Superior Mortgagee (as defined in Article XIX below), shall be liable to
Tenant for any loss, injury, or damage to Tenant or to any other person, or to
its property, unless caused by or resulting from the negligence or intentional
wrongful act of Landlord, its agents, servants or employees, in the operation or
maintenance of the Premises or the Building, subject to the doctrine of
comparative negligence in the event of contributory negligence on the part of
Tenant or any of its subtenants, licensees, employees, agents or contractors.
 Tenant recognizes that any Superior Mortgagee will not be liable to Tenant for
injury, damage or loss caused by or resulting from the negligence of Landlord.
 Further, neither Landlord, or any Superior Mortgagee, nor any joint venture
partner, director, officer, agent, servant or employee of Landlord shall be
liable (a) for any such damage caused by other tenants or persons in, upon or
about the Building, or caused by operations in construction of any private,
public or quasi-public work; or (b) for incidental or consequential damages or
lost profits arising out of any loss of use of the Premises, or any equipment or
facilities therein, by Tenant or any person claiming through or under Tenant.

 

Section 14.2     Indemnification by Tenant. Tenant hereby agrees to indemnify
Landlord and hold it harmless from and against all claims, actions, damages,
liability, and expenses which may arise in connection with bodily, loss of life,
and/or damage to property arising from or out of any occurrence in, upon, or at
the Demised Premises, or the occupancy or use by Tenant of the Demised Premises
or any part thereof, or occasioned totally or in part by any negligent act or
omission of Tenant, its agents, contractors, employees, servants, or subtenants
unless such damages due to the negligent act or omission of Landlord, its agents
or employees.  In case Landlord shall, without fault on its part, be made a
party to any litigation commenced by or against Tenant in connection with the
Demised Premises, Tenant hereby agrees to hold Landlord harmless and pay all
costs, expenses, and reasonable attorney’s fees and costs incurred by Landlord
in connection with such litigation.  Tenant also agrees to pay all costs,
expenses, and reasonable attorney’s fees which may be incurred by Landlord in
enforcing the obligations of Tenant under this Lease.  To the maximum effect
permitted by law, Tenant agrees to use and occupy the Demised Premises at
Tenant’s own risk.  

 

Section 14.3     Independent Obligations; Force Majeure. The obligations of
Tenant hereunder shall not be affected, impaired or excused, nor shall Landlord
have any liability whatsoever to Tenant, because (a) Landlord is unable to
fulfill, or is delayed in fulfilling, any of its obligations under this Lease by
reason of strike, other labor trouble, governmental pre-emption of priorities or
other controls in connection with a national or other public emergency or
shortages of fuel, supplies, labor or materials, acts of God or any other cause,
whether similar or dissimilar, beyond Landlord’s reasonable control; or (b) of
any failure or defect in the supply, quantity or character of electricity or
water furnished to the Premises, by reason of any requirement, act or omission
of the public utility or others serving the Building with electric energy,
steam, oil, gas or water, or for any other reason whether similar or dissimilar,
beyond Landlord’s reasonable control.  Tenant shall not hold Landlord liable for
any injury or damage to person or property caused by fire, theft, or resulting
from the operation of elevators, heating or air conditioning or lighting
apparatus, or from falling plaster, or from steam, gas, electricity, water,
rain, or dampness, which may leak or flow from any part of the Building, or from
the pipes, appliances or plumbing work of the same, unless same is the result of
Landlord’s gross negligence.  

 

 

-14-



 

ARTICLE XV

DEFAULT




Section 15.1     Events of Default. Tenant shall be in default under this Lease
if any one or more of the following events shall occur:

 

(a)   Tenant shall fail to pay any installment of the Rent and/or any expenses
called for hereunder as and when the same shall become due and payable, and such
default shall continue for a period of ten (10) days after the same is due; or

 

(b)   Tenant shall default in the performance of or compliance with any of the
other terms or provisions of this Lease, and such default shall continue for a
period of thirty (30) days after the giving of written notice thereof from
Landlord to Tenant, or, in the case of any such default which cannot, with bona
fide due diligence, be cured within said thirty (30) days, Tenant shall fail to
proceed within said thirty (30) day period to cure such default and thereafter
to prosecute the curing of same with all due diligence (it being intended that
as to a default not susceptible of being cured with due diligence within such
period of thirty (30) days, the time within which such default may be cured
shall be extended for such period as may be necessary to permit the same to be
cured with due diligence); or

 

(c)   Tenant shall assign, transfer, mortgage or encumber this Lease or sublet
the Premises in a manner not permitted by ARTICLE XI; or

 

(d)   Tenant shall file a voluntary petition in bankruptcy or any Order for
Relief be entered against it, or shall file any petition or answer seeking any
arrangement, reorganization, composition, re-adjustment or similar relief under
any present or future bankruptcy or other applicable law, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of Tenant of all or any substantial part of Tenant’s properties; or

 

(e)   If any creditor of Tenant shall file a petition in bankruptcy against
Tenant or for reorganization of Tenant, under state or federal law, and if such
petition is not discharged within ninety (90) days after the date on which it is
filed; or


(f)   Tenant shall vacate or abandon the Premises, then, and in any such event,
or during the continuance thereof (subject to the time period described in
subparagraph (e) above), Landlord may, at its option, by written notice to
Tenant, designate a date not less than five (5) days from the giving of such
notice on which this Lease shall end, and thereupon, on such date, this Lease
and all rights of Tenant hereunder shall terminate.




Section 15.2     Surrender of Premises. Upon any such termination of this Lease,
Tenant shall surrender the Premises to Landlord, and Landlord, at any time after
such termination, may, without further notice, re-enter and repossess the
Premises without being liable to any prosecution or damages therefore, and no
person claiming through or under Tenant or by virtue of any statute or of any
order of any court shall be entitled to possession of the Premises.

 

Section 15.3      Reletting. At any time or from time to time after any such
termination of this Lease, Landlord may relet the Premises or any part thereof,
in the name of Landlord or otherwise, for such term or terms and on such
conditions as Landlord, in its sole discretion, may determine, and may collect
and receive the rents, therefore.  Landlord shall in no way be responsible or
liable for any failure to relet the Premises or any part thereof or for any
failure to collect any rent due upon such reletting.  

 

-15-



 

Section 15.4     Survival of Obligations.No termination, pursuant to this
ARTICLE XV, shall relieve Tenant of its liability and obligations under this
Lease, and such liability and obligations shall survive any such termination.

 

Section 15.5     Holdover.   Should Tenant hold over and remain in possession of
the Premises at the expiration of any Term hereby created, Tenant shall, by
virtue of this Section, become a Tenant at sufferance and shall pay Landlord
200% of the Rent per month of the last monthly installment of Rent above
provided to be paid.  Said monthly tenancy shall be subject to all the
conditions and covenants of this Lease as though the same had been a tenancy at
sufferance instead of a tenancy as provided herein, and Tenant shall give to
Landlord at least thirty (30) days prior written notice of any intention to
vacate the Premises, and shall be entitled to ten business (10) days prior
notice of any intention of Landlord to evict Tenant from the Premises in the
event Landlord desires possession of the Premises; however, that said Tenant at
sufferance shall not be entitled to ten business (10) days notice in the event
the said Rent is not paid in advance without demand, the ten business (10) days
written notice otherwise required being hereby expressly waived.

ARTICLE XVI

DAMAGES/REMEDIES

 

Section 16.1     Damages. In the event this Lease is terminated under the
provisions or any provisions of law by reason of default hereunder on the part
of Tenant, Tenant shall pay to Landlord, as damages, at the election of Landlord
either:

 

(a) The present value of the entire amount of the Rent which would have become
due and payable during the remainder of the Term of this Lease, in which event
Tenant agrees to pay the same at once, together with all Rent theretofore due,
at Landlord’s address as provided herein; provided however, that such payment
shall not constitute a penalty or forfeiture or liquidated damages, but shall
merely constitute payment in advance of the Rent for the remainder of said Term.
 Such present value shall be determined utilizing a discount rate of six (6%).
 The acceptance of such payment by Landlord shall not constitute a waiver of any
failure of Tenant thereafter occurring to comply with any term, provision,
condition or covenant of this Lease.  IF Landlord elects the remedy given in
this Section 16.1 (a), then same shall be Landlord’s sole remedy for such
default; or

 

(b) Sums equal to the Rent which would have been payable by Tenant had this
Lease not been so terminated, payable upon the due dates therefore following
such termination through the expiration of this Lease.

 

If Landlord at its option shall relet the Premises during said period, Landlord
shall credit Tenant with the net rents received by Landlord from such reletting,
such net rents to be determined by first deducting from the gross rents, as and
when received by Landlord, the expenses incurred or paid by Landlord in
terminating this Lease and in securing possession thereof, as well as the
expenses of reletting, including, without limitation, the alteration and
preparation of the Premises for new tenants, brokers’ commissions, reasonable
attorneys’ fees and all other expenses properly chargeable against the Premises
and the rental therefrom.  It is hereby understood that any such reletting may
be for a period shorter or longer than the remaining Term of this Lease but in
no event shall Tenant be entitled to receive any excess of such net rents over
the sum payable by Tenant to Landlord hereunder, nor shall Tenant be entitled in
any suit for the collection of damages pursuant hereto to a credit in respect of
any net rents from a reletting, except to the extent that such rents are
actually received by Landlord.

 

Section 16.2     Remedies.    Lawsuits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the Term of this Lease would have expired, nor
limit or preclude recovery by Landlord against Tenant of any sums or damages
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
 All remedies of Landlord provided for herein, or otherwise at law or in equity,
shall be cumulative and concurrent.

 

-16-



 

ARTICLE XVII

EMINENT DOMAIN

 

Section 17.1     Taking. If the whole of the building or the Premises, or, if
more than 20% of the Building or the Property, shall be taken by condemnation or
in any other manner for any public or quasi-public use or purpose, which
materially affects Tenant’s use and occupancy of the Premises, this Lease shall
terminate as of the date of vesting of title as a result of such taking, and the
Base Rent and Additional Rent shall be prorated and adjusted as of such date.

 

Section 17.2     Award. Landlord shall be entitled to receive the entire award
or payment in connection with any taking without deduction there from, except to
the extent that Tenant shall be entitled to compensation based upon damages
sustained to Tenant’s Property.  Tenant shall not be precluded from taking its’
own action against the condemning authority.

 

Section 17.3     Temporary Taking. If the temporary use or occupancy of all or
any part of the Premises shall be taken by condemnation or in any other manner
for any public or quasi-public use or purpose during the Term of this Lease,
Tenant shall be entitled, except as hereinafter set forth, to receive that
portion of the award or payment for such taking which represents compensation
for the use and occupancy of the Premises, for the taking of Tenant’s Property
and for moving expenses, and Landlord shall be entitled to receive that portion
which represents reimbursement for the cost of restoration of the Premises.
 This Lease shall be and remain unaffected by such taking and Tenant shall
continue to pay the Rent in full when due.  If the period of temporary use or
occupancy shall extend beyond the expiration date of this Lease, that part of
the award which represents compensation for the use and occupancy of the
Premises (or a part thereof) shall be divided between Landlord and Tenant so
that Tenant shall receive so much thereof as represents the period up to and
including such expiration date and Landlord shall receive so much as represents
the period after such expiration date.  All monies received by Landlord as, or
as part of, an award for temporary use and occupancy for a period beyond the
date through which the Rent has been paid by Tenant, shall be held and applied
by Landlord as a credit against the Rent becoming due hereunder.

 

Section 17.4     Partial Taking. In the event of any taking of less than the
whole of the Premises, the Building and/or the Property, which does not result
in termination of this Lease: (a) subject to the prior rights of a Superior
Mortgagee, Landlord, at its expense, shall proceed with reasonable diligence to
repair the remaining parts of the Building and the Premises (other than those
parts of the Premises which are Tenant’s Property) to substantially their former
condition to the extent that the same is feasible (subject to reasonable changes
which Landlord shall deem desirable), so as to constitute a complete and
tenantable Building and Premises; and (b) Tenant, at its expense, shall proceed
with reasonable diligence to repair the remaining parts of the Premises which
are deemed Tenant’s property pursuant hereto, to substantially their former
condition to the extent feasible, subject to reasonable changes which Tenant
shall deem desirable.  Such work by Tenant shall be deemed alterations as
described in Section 11.1 hereinabove.  In the event of any partial taking,
Tenant shall be entitled to a reduction in Rent for the remainder of the Lease
Term following such partial taking based upon the percentage of space taken
relative to the original Premises leased.

 

-17-



 

ARTICLE XVIII

QUIET ENJOYMENT

 

Section 18.1     Quiet Enjoyment.Landlord agrees that Tenant, upon paying all
Rent and other charges herein provided for and observing and keeping the
covenants, agreements, terms and conditions of this Lease and the rules and
regulations of Landlord affecting the Premises on its part to be performed,
shall lawfully and quietly hold, occupy and enjoy the Premises during the Term
of this Lease.

 

ARTICLE XIX

SUBORDINATION AND ATTORNMENT

 

Section 19.1     Subordination. This Lease, and all rights of Tenant hereunder,
are and shall be subordinate to any mortgage or other encumbrance, whether now
of record or recorded after the date of this Lease, affecting the Premises, the
Building or the Property. Notwithstanding that such subordination is
self-operative without any further act of Tenant, Tenant shall, from time to
time, within ten (10) days of request from Landlord, execute and deliver any
reasonable documents or instruments that may be required by a Superior Mortgagee
to confirm such subordination.  Tenant’s obligation to subordinate this Lease to
any mortgage or other interest shall be conditioned upon Tenant’s receipt from
such party requesting subordination a Non-Disturbance agreement substantially to
the effect that no steps or proceedings taken by reason of Landlord’s default
under such mortgage or encumbrance shall terminate this Lease nor shall Tenant
be named a Defendant in any proceeding for foreclosure of such mortgage or be
disturbed by virtue of such steps or proceedings as long as there shall be no
default by Tenant under the provisions of the Lease.  Any mortgage to which this
Lease is subject and subordinate is hereinafter referred to as a “Superior
Mortgage”, and the holder of a Superior Mortgage is hereinafter referred to as a
“Superior Mortgagee”.

 

Section 19.2     Notice to Landlord and Superior Mortgagee.     If any act or
omission of Landlord would give Tenant the right, immediately or after the lapse
of a period of time, to cancel this Lease or to claim a partial or total
eviction, Tenant shall not exercise such right (a) until it has given written
notice of such act or omission to Landlord and any Superior Mortgagee whose name
and address shall previously have been furnished to Tenant; and (b) until a
reasonable period of time for remedying such act or omission shall have elapsed
following the giving of such notice and following the time when such Superior
Mortgagee shall have become entitled under such Superior Mortgage to remedy the
same.

 

Section 19.3     Attornment. If any Superior Mortgagee shall succeed to the
rights of Landlord hereunder, whether through possession or foreclosure action
or delivery of a new lease or deed, then, at the request of such Superior
Mortgagee, Tenant shall attorn to and recognize such Superior Mortgagee as
Tenant’s Landlord under this Lease, and shall promptly execute and deliver any
instrument such Superior Mortgagee may reasonable request to evidence such
attornment.  Upon such attornment, this Lease shall continue in full force and
effect as a direct Lease between such Superior Mortgagee and Tenant, upon all
terms, conditions, and covenants as set forth in this Lease, except that the
Superior Mortgagee shall not: (a) be liable for any previous act or omission of
Landlord under this Lease; (b) be subject to any offset, not expressly provided
for in this Lease; or (c)  be bound by any previous modification of this Lease
or by any previous prepayment, unless such modification or prepayment shall have
been previously approved in writing by such Superior Mortgagee.  Further, upon
such attornment, Landlord shall be released from any further obligations
hereunder.

 

-18-



 

ARTICLE XX

LANDLORD’S RIGHT OF ACCESS

 

Section 20.1     Access for Maintenance and Repair.     Except for the space
within the inside surfaces of all walls, hung ceilings, floors, windows, and
doors bounding the Premises, all of the Building including, without limitation,
exterior walls, core interior walls and doors and any core corridor entrance,
any terraces or roofs adjacent to the Premises, and any space in or adjacent to
the Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks, or other facilities of the Building, and the
use thereof, as well as access thereto throughout the Premises for the purposes
of operation, maintenance, decoration and repair, are reserved to Landlord.
 Landlord reserves the right, and Tenant shall permit Landlord, to install,
erect, use and maintain pipes ducts and conduits in and through the Premises.
 Landlord shall be allowed to take all materials into and upon the Premises that
may be required in connection therewith, without any liability to Tenant and
without any reduction of Tenant’s covenants and obligations hereunder.  Landlord
and its agents shall have the right to enter upon the Premises upon reasonable
notice to Tenant and during normal business hours except in emergencies when no
notice is required, for the purpose of making any repairs therein or thereto
which shall be considered necessary or desirable by Landlord, in such a manner
as not to unreasonably interfere with Tenant in the conduct of Tenant’s business
on the Premises; and in addition, Landlord and its agents shall have the right
to enter the premises at any time in cases of emergency.

 

Section 20.2 Access for Inspection and Showing. Upon reasonable notice to Tenant
and during normal business hours, Landlord and its agents shall have the right
to enter and/or pass through the Premises to examine the Premises and to show
them to actual and prospective purchasers, mortgagees or lessors of the
Building.  During the period of six (6) months prior to the expiration date of
this Lease, Landlord and its agents may exhibit the Premises to prospective
tenants.

 

Section 20.3 Landlord’s Alterations and Improvements. If, at any time, any
windows of the Premises are temporarily darkened or obstructed by reason of any
repairs, improvements, maintenance and/or cleaning in or about the Building, or
if any part of the Building, other than the Premises, is temporarily or
permanently closed or inoperable, the same shall be without liability to
Landlord and without any reduction or diminution of Tenant’s obligations under
this Lease.  Landlord reserves the right to make such changes, alterations,
additions, and improvements in or to the Building and the fixtures and equipment
thereof, as well as in or to the street entrances, doors, halls, passages,
elevators, escalators and stairways thereof, and other public portions of the
Building, as Landlord shall deem necessary or desirable, and no such alterations
or changes shall be deemed a breach of Landlord’s covenant of quiet enjoyment or
a constructive eviction.

 

ARTICLE XXI

SIGNS AND OBSTRUCTION

 

Section 21.1 Signs. Landlord shall supply Tenant with building standard signage.
 Tenant shall not place or suffer to be placed or maintained upon any exterior,
door, roof, wall or window of the Premises or the Building, any sign, awning,
canopy or advertising matter of any kind, and will not place or maintain any
decoration, lettering or advertising matter on the glass of any window or door
of the Premises except as approved by Landlord, and will not place or maintain
any freestanding standard within or upon the Common Area of the Building or
immediately adjacent thereto, without first obtaining Landlord’s express prior
written consent.  No exterior or interior sign visible from the exterior of the
Building shall be permitted.  Tenant further agrees to maintain any such signage
approved by Landlord in good condition and repair at all times and to remove the
same at the end of the Term of this Lease if requested by Landlord.  Upon
removal thereof, Tenant agrees to repair any damage to the Premises caused by
such installation and/or removal.

 

Section 21.2 Obstruction. Tenant shall not obstruct the sidewalks, parking lots
or other public portions of the Building or the Property in any manner
whatsoever.

 

-19-



 

ARTICLE XXII

NOTICES

Section 22.1     Notices. Any notice or other information required or authorized
by this Lease to be given by either party to the other may be given by hand or
sent (by first class pre-paid mail, telex, cable, facsimile transmission or
comparable means of communication) to the other party at the address stated
below.  Any notice or other information given by mail pursuant to this Section
which is not returned to the sender as undelivered shall be deemed to have been
given on the fifth (5th) day after the envelope containing any such notice or
information was properly addressed, pre-paid, registered and mailed.  The fact
that the envelope has not been so returned to the sender shall be sufficient
evidence that such notice or information has been duly given.  Any notice or
other information sent by telex, cable, facsimile transmission or comparable
means of communication shall be deemed to have been duly sent on the date of
transmission, provided that a confirming copy thereof is sent by first class
pre-paid mail to the other party, at the address stated below, within
twenty-four (24) hours after transmission.

 

AS TO LANDLORD:

BGNP Associates, LLC

8000 N Federal Highway

Suite 200

Boca Raton, FL 33487

 

AS TO TENANT:

VoiceInterop, Inc.

8000 N. Federal Highway

Suite 100

Boca Raton, FL 33487




The above address may be changed at any time by giving thirty (30) days written
notice as above provided.  In addition to the foregoing, any notices of a legal
nature shall be copied to:

 

BGNP Associates, LLC

8000 N Federal Highway

Suite 200

Boca Raton, FL 33487

 

-20-



 

ARTICLE XXIII

MISCELLANEOUS




Section 23.1   ADA Compliancy. To the best of Landlord’s knowledge, the Premises
are ADA compliant.

 

Section 23.2     Environmental Indemnity. Tenant agrees to indemnify and hold
Landlord harmless from and against any and all loss, claim, liability, damages,
injuries to person, property, or natural resources, cost, expense, action or
cause of action, arising in connection with the release or presence of any
“Hazardous Substances” at the Premises, through the acts of Tenant, its
employees, agents or invitees acting with Tenant’s authority, whether
foreseeable or unforeseeable, during the term and occupancy of the premises by
Tenant.  The foregoing indemnity includes, without limitation, all costs in law
or in equity of removal, remediation of any kind, and disposal of such Hazardous
Substances, all costs of determining whether the Premises is in compliance and
to cause the Premises to be in compliance with all with all applicable
environmental laws, all costs associated with claims for damages to persons,
property, or natural resources, and Landlord’s reasonable attorneys’ and
consultants’ fees and court costs.  For the purposes of definition, Hazardous
Substances means any toxic or hazardous wastes, pollutants or substances,
including, without limitation, asbestos, PBCs, petroleum products and
by-products, substances defined or listed as “hazardous substances” or “toxic
substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9061 et. seq., hazardous materials identified in or pursuant to
the Hazardous Materials Transportation Act 49 U.S.C. Section 1802 et. seq.

 

Section 23.3     Radon Gas.     Pursuant to Florida Statutes, Section 404.056
[8], the following disclosure is required by law: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
 Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida.  Additional information regarding radon and radon testing
may be obtained from your county public health unit.

 

Section 23.4     Broker Commission.      Intentionally left blank.




Section 23.5     Financial Statements. Throughout the term of this Lease, Tenant
shall provide Landlord, at the request of Landlord, its most current and
complete financial statement including, but not limited to, its balance sheet
and profit and loss statement.




Section 23.6     Estoppel Certificates. Each party agrees, at any time and from
time to time as requested by the other party, to execute and deliver to the
other a statement certifying that this Lease is unmodified and in full force and
effect (or if there have been modifications, that the same is in full force and
effect as modified and stating the modifications), certifying the dates to which
the Base Rent have been paid, stating whether or not the other party is in
default in performance of any of its obligations under this Lease, and, if so,
specifying each such default, and stating whether or not any event has occurred
which, with the giving of notice or passage of time, or both, would constitute
such a default, and, if so, specifying each such event.  Each party shall also
include in any such statements such other information concerning this Lease as
the other party may reasonably request.  In the event either party fails to
comply with this Section, such failure shall constitute a material breach of the
Lease.  If Tenant fails to execute the initial Estoppel Certificate, Rent shall
continue to accrue, but Landlord shall be under no obligation to deliver
possession of the Premises.

 

-21-



 

Section 23.7     Approval by Superior Mortgagee. If required by a Superior
Mortgagee, this Lease shall become binding upon Landlord’s execution and
approval of Lease by Landlord’s Superior Mortgagee for the building.

 

Section 23.8     No Recordation. This Lease shall not be recorded by Tenant in
the Public Records of Palm Beach County, Florida, or in any other place.  Any
attempted recordation by Tenant shall render this Lease null and void and
entitles Landlord to the remedies provided for Tenant’s default.  However, at
the request of Landlord, Tenant shall promptly execute, acknowledge and deliver
to Landlord a Memorandum of Lease with respect to this Lease, and a Memorandum
of Modification of Lease with respect to any modification of this Lease,
sufficient for recording.  Such Memorandum shall not be deemed to change or
otherwise affect any of the obligations or provisions of this Lease.

 

Section 23.9     Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Florida.  If any provision of this
Lease or the application thereof to any person or circumstance shall, for any
reason and to any extent, be invalid or unenforceable, the remainder of this
Lease shall remain in full force and effect.  The table of contents, captions,
headings and titles in this Lease are solely for convenience of reference and
shall not affect its interpretation.  This Lease shall be construed without
regard to any presumption or other rule requiring construction against the party
causing this Lease to be drafted.  Each covenant, agreement, obligation, or
other provision of this Lease on Tenant’s part to be performed, shall be deemed
and construed as a separate and independent covenant of Tenant, not dependent on
any other provision of this Lease.  All terms and words used in this Lease,
regardless of the number or gender in which they are used, shall be deemed to
include any other number and any other gender, as the context may require.

 

Section 23.10     Relationship of Parties.Nothing contained in this Lease will
be deemed or construed to create a partnership or joint venture between Landlord
and Tenant, or to create any other relationship between the parties other than
that of Landlord and Tenant.

 

Section 23.11     Capacity to Execute Lease.     If Tenant is other than a
natural person, Tenant represents that it is legally constituted, in good
standing and authorized to conduct business in the State of Florida.  Tenant
further represents that the person who is executing this Lease on its behalf has
the full power and authority to perform such execution and deliver the Lease to
Landlord, and that upon such execution and delivery, the Lease shall be valid
and binding upon Tenant in accordance with its respective terms and conditions.
 To further evidence the foregoing, upon request by Landlord, Tenant shall
deliver to Landlord an appropriate corporate or partnership resolution
specifying that the signatory to the Lease has been duly authorized to execute
same on behalf of Tenant.

 

 

-22-



 

Section 23.12     Exculpation of Landlord. Landlord’s obligations and liability
to Tenant with respect to this Lease shall be limited solely to Landlord’s
interest in the Property or the proceeds of any insurance policies maintained or
required to be maintained by Landlord hereunder, and neither Landlord nor any of
the partners of Landlord, nor any officer, director, or shareholder of Landlord,
shall have any personal liability whatsoever with respect to this Lease.

 

Section 23.13     Waiver of Trial by Jury. It is mutually agreed by and between
Landlord and Tenant that the respective parties hereto shall, and they hereby
do, waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other on any matter arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant or
Tenant’s use or occupancy of the Premises.

 

Section 23.14     Attorney’s Fees. In the event of any litigation in enforcing
any of the terms, covenants or conditions of this Lease, or any of its rights
and remedies under Chapter 83, Florida Statutes, as may hereinafter be amended,
the prevailing party shall be entitled to the recovery it reasonable attorneys’
fees and court costs incurred.

 

Section 23.15     Compliance with Laws. Tenant, at Tenant’s expense shall comply
with all laws, rules, orders, ordinances, directions, regulations, and
requirements of federal, state, county and municipal authorities, now in force
or which may hereafter be in force, which shall impose any duty upon Landlord or
Tenant with respect to the use, occupation or alteration of the Premises.

 

Section 23.16     Entire Agreement.   This Lease constitutes the entire
understanding between the parties and shall bind the parties hereto, their
successors and assigns.  No representation, except as herein expressly set
forth, have been made by either party to the other, and this Lease cannot be
amended or modified except by a writing signed by Landlord and Tenant.

It is the intent and agreement of the parties hereto that the offer, any counter
offer and acceptance of any offer or counter offer and acceptance of any offer
or counter offer may be communicated by use of a facsimile machine (fax) or
email and that the signatures, initials and handwritten or typewritten
modifications to any of the foregoing shall be as legally valid and binding upon
the parties as if the original signatures, initials and modifications were
present on the documents in the hands of each party.

 

-23-



 

 

 This Agreement may be executed in several separate counterparts, each of which
shall be deemed an original and all of such counterparts together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written.

 

WITNESSES:

“TENANT”

(2 witnesses required)

VoiceInterop, Inc.

Suite #100

 

/s/ Larry M. Reid

Signature




Printed Name

Larry M. Reid, President   

Name Printed, Title

________                                       

                                                   

Date

12/1/2018

Date

 

Printed Name




_______     _                                                   

Date

 

-24-



 

WITNESSES:

“LANDLORD”

(2 witnesses required)

BGNP Associates, LLC

 

/s/Eric P. Platero

Eric P. Platero, Managing Member




Printed Name

12/1/18

Date

________                                   

                                                   

Date

  

 




Printed Name

 

                                                  

Date



-25-